Citation Nr: 0942014	
Decision Date: 11/04/09    Archive Date: 11/09/09

DOCKET NO.  08-11 258	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma



THE ISSUE

Entitlement to an effective date earlier than November 1, 
2007, for payment of additional compensation for a dependent 
spouse.



REPRESENTATION

Appellant represented by:	Oklahoma Department of 
Veterans Affairs



ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from 
October 1970 to September 1998.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2007 decision by the 
Muskogee, Oklahoma, Regional Office (RO) of the Department of 
Veterans Affairs (VA), which notified the Veteran of the 
payment of additional compensation benefits for his dependent 
spouse, S.  The issue of entitlement to an earlier effective 
date was subsequently developed and perfected for appellate 
review.

The Board notes that the Veteran's December 2007 
correspondence may be construed as raising claims disputing 
the amount of an overpayment created and requesting a partial 
waiver of the debt.  These specific issues have not been 
adjudicated and they are referred to the RO for appropriate 
development.


FINDINGS OF FACT

1.  The evidence of record shows VA first received 
information that may be construed as a claim for additional 
dependent benefits for the Veteran's spouse, S., on October 
15, 2007; payment based upon that claim is established from 
November 1, 2007.

2.  There is no probative evidence of an earlier claim for 
this benefit having been received by VA.


CONCLUSION OF LAW

The criteria for an effective date earlier than November 1, 
2007, for payment of additional compensation for a dependent 
spouse have not been met.  38 U.S.C.A. § 5110(f) (West 2002); 
38 C.F.R. § 3.401(b) (2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).  The United 
States Court of Appeals for Veterans Claims (hereinafter 
"the Court") has held that the statutory and regulatory 
provisions pertaining to VA's duty to notify and to assist do 
not apply to a claim if resolution of that claim is based on 
statutory interpretation, rather than consideration of the 
factual evidence.  See Dela Cruz v. Principi, 15 Vet. App. 
143, 149 (2001).  The Board notes that 38 C.F.R. § 3.159 was 
revised, effective May 30, 2008, removing the sentence in 
subsection (b)(1) stating that VA will request the claimant 
provide any evidence in the claimant's possession that 
pertains to the claim.  Subsection (b)(3) was also added and 
notes that no duty to provide § 5103(a) notice arises 
"[u]pon receipt of a Notice of Disagreement" or when "as a 
matter of law, entitlement to the benefit claimed cannot be 
established."  73 Fed. Reg. 23,353-23,356 (Apr. 30, 2008).  
In this case, as there is no apparent dispute as to the date 
of VA's demonstrated receipt of information accepted as a 
claim for additional benefits for the Veteran's current 
spouse, the matter on appeal cannot be established as a 
matter of law and VCAA notice is not required.

VA regulations provide that, under applicable criteria, the 
effective date of an award of additional compensation for a 
dependent is the latest of the following dates: (1) the date 
of claim, that is, listed in their order of applicability, 
(i) the date of the veteran's marriage, or birth/adoption of 
his or her child, if the evidence of the event is received 
within one year of the event; otherwise, (ii) the date notice 
is received of dependent's existence, if evidence is received 
within one year of the VA request; or, (2) the date the 
dependency arises; or, (3) the effective date of the 
qualifying disability rating provided evidence of dependency 
is received within one year of notification of such rating 
action; or, (4) the date of commencement of the veteran's 
award.  38 U.S.C.A. § 5110(f) (West 2002); 38 C.F.R. 
§ 3.401(b) (2009).  The Court has held that an award of 
dependency benefits is not contingent on the "mailing" of 
the required evidence, but rather its "receipt" by VA.  
McColley v. West, 13 Vet. App. 553, 556-557 (2000).

The Board notes that, generally, payment of monetary benefits 
based on original, reopened, or increased awards of 
compensation, pension, or dependency and indemnity 
compensation may not be made for any period prior to the 
first day of the calendar month following the date on which 
the award becomes effective.  38 U.S.C.A. § 5111 (West 2002); 
38 C.F.R. § 3.31 (2009).

Under VA laws and regulations, a specific claim in the form 
prescribed by VA must be filed in order for benefits to be 
paid or furnished to any individual under laws administered 
by the VA.  38 U.S.C.A. § 5101(a) (West 2002 & Supp. 2009); 
38 C.F.R. § 3.151(a) (2009).  VA regulations also provide 
that the terms claim and application mean a formal or 
informal communication in writing requesting a determination 
of entitlement or evidencing a belief in entitlement, to a 
benefit.  38 C.F.R. § 3.1(p) (2007).  Generally, the date of 
receipt of a claim is the date on which a claim, information, 
or evidence is received by VA.  38 C.F.R. § 3.1(r).

Any communication or action, indicating an intent to apply 
for one or more benefits under the laws administered by the 
Department of Veterans Affairs, from a claimant, his or her 
duly authorized representative, a Member of Congress, or some 
person acting as next friend of a claimant who is not sui 
juris may be considered an informal claim.  Such informal 
claim must identify the benefit sought.  Upon receipt of an 
informal claim, if a formal claim has not been filed, an 
application form will be forwarded to the claimant for 
execution.  If received within one year from the date it was 
sent to the claimant, it will be considered filed as of the 
date of receipt of the informal claim.  38 C.F.R. § 3.155(a) 
(2009).

In this case, the record shows that qualifying VA 
compensation benefits were established in a September 1999 
rating decision.  In correspondence also dated in September 
1999 the Veteran was notified of the decision and that 
additional benefits were being paid for his spouse, D.  He 
was informed that he should notify VA immediately if there 
was any change in the status of his dependents.

In correspondence dated October 1, 2007, VA requested that 
the Veteran verify the status of his dependents.  He was 
notified of his responsibility in reporting any changes in 
the number of his dependents.  In his reply received by the 
RO on October 15, 2007, the Veteran identified S. as his 
spouse and reported their date of marriage in June 2003.  In 
a subsequent October 2007 statement he asserted, in essence, 
that no adjustment to his compensation benefits was warranted 
because he had timely notified the Defense Enrollment 
Eligibility Reporting System (DEERS) of his divorce and 
remarriage.  On October 30, 2007, the Veteran provided 
additional information as to his divorce from D. in November 
2002 and his marriage to S. in June 2003.  In a December 2007 
statement he reported he had previously provided information 
about his marital status and claimed, in essence, that any 
overpayment created while he was unmarried was far less than 
the calculated amount of $4,633.  In his April 2008 VA Form 9 
he stated he had provided VA forms identifying his marriage 
to S. and implied that VA was at fault in failing to act upon 
that information.  A review of the available record reveals 
no VA forms from the Veteran dated in the year 2003.  

Based upon the evidence of record, the Board finds VA first 
received information that may be construed as a claim for 
additional dependent benefits for the Veteran's spouse, S., 
on October 15, 2007.  VA records show payment based upon that 
claim is properly established from November 1, 2007.  There 
is no probative evidence of an earlier claim for this benefit 
having been received by VA.  Although the Veteran reported 
that he had earlier provided VA information about his 
remarriage, his statements, alone, are not sufficient to 
rebut the presumption of regularity in RO operations.  In the 
absence of clear evidence to the contrary, the law presumes 
the regularity of the administrative process.  Mindenhall v. 
Brown, 7 Vet. App. 271, 274 (1994) (citing Ashley v. 
Derwinski, 2 Vet. App. 62, 64-65 (1992)).  Therefore, the 
Board finds the appeal must be denied.

When all the evidence is assembled VA is then responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the claimant prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim in which case the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990); Ortiz v. Principi, 274 
F. 3d 1361 (Fed. Cir. 2001).  The preponderance of the 
evidence in this case is against the Veteran's claim.


ORDER

Entitlement to an effective date earlier than November 1, 
2007, for payment of additional compensation for a dependent 
spouse is denied.



____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


